O’Brien, S.
In this accounting proceeding a construction of the 3d paragraph of decedent’s will is requested. It reads as follows: “I give one, one thousand dollar victory bond to my cousin Rensie E. Wheeler.”
No Victory bond was found among the decedent’s assets. The question to be determined is whether the legacy is general or specific. Nothing appears from the language used that would show an intention to give a particular Victory bond, or one owned by the testatrix. The legacy is general in that it does not point out and particularly describe the thing given, thereby distinguishing it from all others of its kind. Matter of King, 122 App. Div. 354; Matter of Van Vliet, 5 Misc. Rep. 169; Holt v. Jex, 48 Hun, 528. Therefore, it is not adeemed. Proceed accordingly.
Decreed accordingly.